Citation Nr: 0806067	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records show treatment for 
psychiatric problems, including depression.  The veteran 
indicated in December 2005 that she was treated for a suicide 
attempt at Ft. Leonard Wood, Missouri, in December 1972, and 
records of that treatment are not in her claims folder and 
should be obtained.  There are reports of bipolar disorder, 
major depression, and panic disorder in private medical 
records dated since 1995.  A VA examination is necessary, as 
the record contains evidence of a current psychiatric 
disorder, of treatment in service, and of indications that 
the current disorder may be associated with service.  See 
38 C.F.R. § 3.159 (2007).  Any additional VA treatment 
records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional service medical records, 
including clinical records, showing 
psychiatric treatment the veteran 
received at Ft. Leonard Wood Hospital 
in Missouri in December 1972.  

2.  Make arrangements to obtain the 
veteran's VA treatment records for a 
psychiatric disorder from the Hammond 
Outpatient Clinic, dated since May 
2006.  

3.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to the diagnosis of all psychiatric 
disorders found to be present.

The examiner also should provide an 
opinion as to whether it is at least as 
likely as not (a probability of at 
least 50 percent) that any current 
psychiatric disorder had is onset 
during active service or is related to 
any in-service finding or event.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

